Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11-18, 23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over VS et al. (US 2021/0105034) in view of Sood et al. (US 2022/0103401).

Regarding claim 1, VS discloses 
A wireless device for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
obtain, in a frequency range, device-specific data for use in determining at least one of a frequency or a power of a spurious signal (¶ [0062]: an analog input signal (e.g., the analog input signal AN_IN) is converted into a digital output signal (e.g., the digital output signal DIG_OUT) at a sampling frequency); and 
generate, based at least in part on the device-specific data (¶ [0062]: an analog input signal (e.g., the analog input signal AN_IN) is converted into a digital output signal (e.g., the digital output signal DIG_OUT) at a sampling frequency), information that indicates the at least one of the frequency or the power of the spurious signal (¶ [0062]: a current spur estimate is generated for each frequency of a set of frequencies associated with the digital output signal).
VS discloses all the subject matter of the claimed invention with the exception of obtain, in a frequency range, device-specific data for use in determining, in an online mode of the wireless device, at least one of a frequency or a power of a spurious signal, the online mode being a mode of operation during or after establishment of a connection via a wireless network. Sood from the same or similar fields of endeavor discloses obtain, in a frequency range, device-specific data for use in determining, in an online mode of the wireless device, at least one of a frequency or a power of a spurious signal (¶ [0024]: second devices 120 may also be configured to mitigate and reduce band spurs that may occur during data transmission, thus enhancing communications between first devices 110 and second devices 120; ¶ [0025]: a wireless communications device, such as wireless communications device 202, may be configured to detect spur frequencies and mitigate band spur components at such spur frequencies. In this way, wireless communications device 202 may be configured to reduce power consumption of wireless communications device 202 associated with the transmission of such band spur components, and an increase in available transmit power for transmitted data signals; ¶ [0028]: wireless communications device 202 includes spur detector 234, which may be included in a receive path, and spur mitigator 236 which may be coupled between spur detector 234 and combiner 230. As will be discussed in greater detail below, spur detector 234 is configured to identify spur frequencies, and identify components of signals present at such spur frequencies), the online mode being a mode of operation during or after establishment of a connection via a wireless network (¶ [0020]: the wireless communications devices may first establish connections or communications links before data transfer occurs; ¶ [0024]: each of second devices 120 may include one or more antennas, such as antenna 122, antenna 123, antenna 127, as well as transceiver 124 and processing device 126, which may also be configured to establish communications connections with other devices, and transmit data in the form of data packets via such communications connections ... second devices 120 may also be configured to mitigate and reduce band spurs that may occur during data transmission, thus enhancing communications between first devices 110 and second devices 12; ¶ [0025]: a wireless communications device, such as wireless communications device 202, may be configured to detect spur frequencies and mitigate band spur components at such spur frequencies. In this way, wireless communications device 202 may be configured to reduce power consumption of wireless communications device 202 associated with the transmission of such band spur components, and an increase in available transmit power for transmitted data signals). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS by establishing communications with other devices and mitigating and reducing spurs that occurs during data transmission upon detecting spur frequencies of Sood. The motivation would have been to efficiently and effectively reduce and mitigate spectral spurs that may occur while transmitting (Sood ¶ [0002]).
Regarding claim 15 referring to claim 1, VS discloses A method of wireless communication performed by a wireless device, comprising ... (See the rejection for claim 1).
Regarding claim 29 referring to claim 1, VS discloses A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a wireless device, cause the wireless device to: ... (¶ [0014]: This disclosure relates generally to electronic systems, and more specifically to a spur-estimating receiver system. The receiver system can be implemented in any of a variety of digital communication systems in which analog signals (e.g., communication signals) are received and converted to digital signals. As described herein, the term “receiver” is used throughout, but it is to be understood that the spur estimating receiver system is not limited to use in a receiver system, and that the principles described herein are equally applicable to the receiver portion of a transceiver system; The receiver or the transceiver is inherently coupled with processor and memory to perform the operation(s)).
Regarding claim 30 referring to claim 1, VS discloses An apparatus for wireless communication, comprising: means for obtaining ... and means for generating ... (¶ [0014]: This disclosure relates generally to electronic systems, and more specifically to a spur-estimating receiver system. The receiver system can be implemented in any of a variety of digital communication systems in which analog signals (e.g., communication signals) are received and converted to digital signals. As described herein, the term “receiver” is used throughout, but it is to be understood that the spur estimating receiver system is not limited to use in a receiver system, and that the principles described herein are equally applicable to the receiver portion of a transceiver system; The receiver or the transceiver is inherently coupled with processor and memory to perform the operation(s)).

Regarding claims 2 and 16, VS discloses 
wherein the one or more processors are further configured to: determine the frequency of the spurious signal based at least in part on the device-specific data (¶ [0062]: a current spur estimate is generated for each frequency of a set of frequencies associated with the digital output signal).

Regarding claims 3 and 17, VS discloses 
wherein the one or more processors are further configured to: determine the frequency of the spurious signal based at least in part on the device-specific data (¶ [0062]: a current spur estimate is generated for each frequency of a set of frequencies associated with the digital output signal).
VS discloses all the subject matter of the claimed invention with the exception of wherein the frequency of the spurious signal is determined in the online mode of the wireless device. Sood from the same or similar fields of endeavor discloses wherein the frequency of the spurious signal is determined in the online mode of the wireless device (¶ [0024]: second devices 120 may also be configured to mitigate and reduce band spurs that may occur during data transmission, thus enhancing communications between first devices 110 and second devices 120; ¶ [0025]: a wireless communications device, such as wireless communications device 202, may be configured to detect spur frequencies and mitigate band spur components at such spur frequencies. In this way, wireless communications device 202 may be configured to reduce power consumption of wireless communications device 202 associated with the transmission of such band spur components, and an increase in available transmit power for transmitted data signals; ¶ [0028]: wireless communications device 202 includes spur detector 234, which may be included in a receive path, and spur mitigator 236 which may be coupled between spur detector 234 and combiner 230. As will be discussed in greater detail below, spur detector 234 is configured to identify spur frequencies, and identify components of signals present at such spur frequencies). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS by establishing communications with other devices and mitigating and reducing spurs that occurs during data transmission upon detecting spur frequencies of Sood. The motivation would have been to efficiently and effectively reduce and mitigate spectral spurs that may occur while transmitting (Sood ¶ [0002]).

Regarding claims 4 and 18, VS discloses 
wherein the one or more processors, to determine the frequency of the spurious signal, are configured to: determine, based at least in part on the device-specific data, an estimated frequency of the spurious signal (¶ [0062]: a current spur estimate is generated for each frequency of a set of frequencies associated with the digital output signal); and 
determine a candidate spurious signal frequency, obtained using a spurious signal frequency model, that corresponds to the estimated frequency of the spurious signal, wherein the frequency of the spurious signal is determined to be the candidate spurious signal frequency (¶ [0062]: at least one spur correction estimate is generated for the respective selected at least one frequency of the set of frequencies associated with the digital output signal).

Regarding claims 9 and 23, VS discloses 
wherein the device-specific data is sample data relating to signals in the frequency range (¶ [0004]: The receiver system includes an analog-to-digital converter (ADC) configured to convert an analog input signal into a digital output signal at a sampling frequency. The receiver system also includes a spur correction system configured to receive the digital output signal and to estimate spurs associated with the digital output signal and to selectively correct a subset of the spurs associated with a set of frequencies that are based on the sampling frequency).

Regarding claims 11 and 25, VS discloses 
wherein the one or more processors are further configured to: store the information that indicates the at least one of the frequency or the power (¶ [0019]: The spur correction system can also include a signal presence detector that is configured to subtract a narrow-band filter output from a wide-band filter output for each of the samples to generate a difference. In response to the power of the difference being greater than a predetermined threshold, the signal presence detector can determine that there is a signal present in the respective sample).

Regarding claims 12 and 26, VS discloses 
wherein the one or more processors are further configured to: perform an operation to suppress the spurious signal (¶ [0016]: the term “spur correction” refers to removing a spur from a sample based on subtracting a spur correction estimate from a given digital sample that includes the spur) based at least in part on the information that indicates the at least one of the frequency or the power of the spurious signal (¶ [0062]: At 706, at least one spur correction estimate is generated for the respective selected at least one frequency of the set of frequencies associated with the digital output signal. At 708, a respective at least one spur associated with each of the selected at least one frequency of the set of frequencies is corrected based on the respective at least one spur correction estimate).

Regarding claims 13 and 27, VS discloses 
wherein the frequency range (¶ [0004]: The receiver system includes an analog-to-digital converter (ADC) configured to convert an analog input signal into a digital output signal at a sampling frequency. The receiver system also includes a spur correction system configured to receive the digital output signal and to estimate spurs associated with the digital output signal and to selectively correct a subset of the spurs associated with a set of frequencies that are based on the sampling frequency) is a wideband frequency range (¶ [0019]: the spur correction system can also include a signal presence detector that is configured to subtract a narrow-band filter output from a wide-band filter output for each of the samples to generate a difference; ¶ [0029]: The output of the sub-band filtered narrow-band and wide-band signals are then used for power detection as before, where the difference in the sub-band filtered narrow-band sample and sub-band filtered wide-band sample).

Regarding claims 14 and 28, VS discloses all the subject matter of the claimed invention with the exception of wherein the wireless device is a mobile station. Sood from the same or similar fields of endeavor discloses wherein the wireless device is a mobile station (¶ [0017]: Wireless communications devices may be implemented in a variety of contexts and environments. For example, wireless communications devices may be implemented in computing devices, mobile devices, and other computing environments. In one example, wireless communications devices may be implemented in vehicles to provide communication between components of the vehicle, such as an on-board computer, and other computing devices, such as a mobile device, a cellular network, or another communications network. In another example, wireless communications devices may be implemented in various Internet of Things (IoT) device). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS by establishing communications with other devices (e.g., mobile devices, etc.) and mitigating and reducing spurs that occurs during data transmission upon detecting spur frequencies of Sood. The motivation would have been to efficiently and effectively reduce and mitigate spectral spurs that may occur while transmitting (Sood ¶ [0002]).

Regarding claim 31, VS discloses all the subject matter of the claimed invention with the exception of wherein the one or more processors are further configured to: determine the at least one of the frequency or the power of the spurious signal periodically, at scheduled times, or upon a triggering event. Sood from the same or similar fields of endeavor discloses wherein the one or more processors are further configured to: determine the at least one of the frequency or the power of the spurious signal (¶ [0024]: second devices 120 may also be configured to mitigate and reduce band spurs that may occur during data transmission, thus enhancing communications between first devices 110 and second devices 120; ¶ [0025]: a wireless communications device, such as wireless communications device 202, may be configured to detect spur frequencies and mitigate band spur components at such spur frequencies. In this way, wireless communications device 202 may be configured to reduce power consumption of wireless communications device 202 associated with the transmission of such band spur components, and an increase in available transmit power for transmitted data signals; ¶ [0028]: wireless communications device 202 includes spur detector 234, which may be included in a receive path, and spur mitigator 236 which may be coupled between spur detector 234 and combiner 230. As will be discussed in greater detail below, spur detector 234 is configured to identify spur frequencies, and identify components of signals present at such spur frequencies) periodically, at scheduled times, or upon a triggering event (¶ [0075]: FIG. 10 illustrates a flow chart of an example of a method for calibration, implemented in accordance with some embodiments. As discussed above, various methods may be implemented to mitigate and reduce spur components. In various embodiments, a method, such as method 1000, may be implemented to calibrate one or more components of a wireless communications device prior to mitigation methods; ¶ [0076]: method 1000 may commence with operation 1002 during which a calibration operation may be initiated. In various embodiments, the calibration operation may be implemented periodically, or may be triggered by one or more designated conditions. For example, a temperature change, a voltage change, or some external trigger may cause the implementation of a calibration operation. In various embodiments, a calibration operation may also be implemented responsive to one or more system events, such as the determination that a data packet is to be transmitted). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS by establishing communications with other devices and mitigating and reducing spurs that occurs during data transmission upon detecting spur frequencies periodically, or triggered by one or more designated conditions of Sood. The motivation would have been to efficiently and effectively reduce and mitigate spectral spurs that may occur while transmitting (Sood ¶ [0002]).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over VS et al. (US 2021/0105034) in view of Sood et al. (US 2022/0103401) as applied to claims 4 and 18, and further in view of Tarleton et al. (US 2021/0254977).

Regarding claims 5 and 19, VS in view of Sood discloses all the subject matter of the claimed invention with the exception of wherein the candidate spurious signal frequency corresponds to the estimated frequency of the spurious signal when a difference between the candidate spurious signal frequency and the estimated frequency of the spurious signal satisfies a threshold value. Tarleton from the same or similar fields of endeavor discloses wherein the candidate spurious signal frequency corresponds to the estimated frequency of the spurious signal when a difference between the candidate spurious signal frequency and the estimated frequency of the spurious signal satisfies a threshold value (¶ [0036]: the output of summer 228 corresponds to a frequency difference between the beat note frequency initial estimate and half the separation frequency of the known spurs; this frequency difference is the low threshold value and is designated as FL, which may correspond to the lowest frequency in the search range of frequencies ultimately input by control circuit 238 represented by Equation 1 and FIG. 2). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS in view of Sood by using the output of summer corresponding to a frequency difference between the beat note frequency initial estimate and half the separation frequency of the known spurs; this frequency difference is the low threshold value of Tarleton. The motivation would have been to precisely and accurately detect, and phase lock, on to desired signals while maintaining a high bandwidth and frequency response (Tarleton ¶ [0005]).

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over VS et al. (US 2021/0105034) in view of Sood et al. (US 2022/0103401) as applied to claims 4 and 18, and further in view of Subburaj et al. (US 2014/0354475).

Regarding claims 6 and 20, VS in view of Sood discloses all the subject matter of the claimed invention with the exception of wherein the one or more processors, to determine the estimated frequency of the spurious signal, are configured to: determine, based at least in part on the device-specific data, power spectral density data; and determine the estimated frequency based at least in part on the power spectral density data. Subburaj from the same or similar fields of endeavor discloses wherein the one or more processors, to determine the estimated frequency of the spurious signal, are configured to: determine, based at least in part on the device-specific data (¶ [0032]: the process of collecting input discrete time complex ADC data, performing FFT and computing envelope (Step 202 to Step 206) is repeated over several data blocks and the envelopes of each block are accumulated;¶ [0033]: the frequency of each spurious signal is determined accurately. The accumulated envelope is shifted using a digital mixer based frequency shifter, so as to place the spurious signal near 0 Hz and the signal is decimated to a smaller sampling rate. Thereafter, FFT with smaller sampling frequency is performed. This provides frequency estimation with a finer frequency resolution. The exact spurious signal frequency is estimated by quadratic interpolation of the FFT results), power spectral density data (¶ [0033]: the exact power of each spurious signal is computed by processing the FFT output and noise power spectral density); and determine the estimated frequency (¶ [0033]: The exact spurious signal frequency is estimated by quadratic interpolation of the FFT results ... The spurious signal detection process in the detection module 118 runs continuously and maintains a list of spurious signals along with their frequency and power levels) based at least in part on the power spectral density data (¶ [0033]: the exact power of each spurious signal is computed by processing the FFT output and noise power spectral density). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS in view of Sood by computing power of each spurious signal by processing the FFT output and noise power spectral density to maintain a list of spurious signals along with their frequency and power levels of Subburaj. The motivation would have been to improve probability of detecting spurious signals (Subburaj ¶ [0032]).

Claims 7, 8, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over VS et al. (US 2021/0105034) in view of Sood et al. (US 2022/0103401) as applied to claims 4 and 18, and further in view of Watanabe et al. (US 2011/0188878).

Regarding claims 7 and 21, VS in view of Sood discloses all the subject matter of the claimed invention with the exception of wherein the estimated frequency of the spurious signal is determined based at least in part on a peak power of the spurious signal. Watanabe from the same or similar fields of endeavor discloses wherein the estimated frequency of the spurious signal is determined based at least in part on a peak power of the spurious signal (¶ [0058]: the power supply apparatus detects peak values from changes in detected voltages depending on the drive frequency, and identifies a frequency corresponding to the highest peak value, and a frequency corresponding to a next peak value next to and on the higher- or lower frequency side of the frequency corresponding to the highest peak value. Moreover, the power supply apparatus sets the initial value of the drive frequency that is used when starting the voltage control for causing the output voltage of the piezoelectric transformer to approach a target voltage, within the range between the two identified frequencies. As a result, when the output voltage of the piezoelectric transformer is controlled to a target voltage, the influence of a spurious component included in the frequency characteristics of the piezoelectric transformer can be suppressed, and the time that it takes to reach the target voltage can be reduced). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS in view of Sood by identifying a frequency corresponding to the highest peak value, and a frequency corresponding to a next peak value next to and on the higher- or lower frequency side of the frequency corresponding to the highest peak value of the frequency of spurious component of Watanabe. The motivation would have been to provide a power supply apparatus in which, when the output voltage is controlled to a target voltage, the influence of a spurious frequency of the piezoelectric transformer is suppressed, whereby a time that it takes to reach the target voltage is reduced (Watanabe ¶ [0008]).

Regarding claims 8 and 22, VS in view of Sood discloses all the subject matter of the claimed invention with the exception of wherein the estimated frequency of the spurious signal is determined based at least in part on a peak power of the spurious signal and an adjacent side-peak power of the spurious signal. Watanabe from the same or similar fields of endeavor discloses wherein the estimated frequency of the spurious signal is determined based at least in part on a peak power of the spurious signal and an adjacent side-peak power of the spurious signal (¶ [0058]: the power supply apparatus detects peak values from changes in detected voltages depending on the drive frequency, and identifies a frequency corresponding to the highest peak value, and a frequency corresponding to a next peak value next to and on the higher- or lower frequency side of the frequency corresponding to the highest peak value. Moreover, the power supply apparatus sets the initial value of the drive frequency that is used when starting the voltage control for causing the output voltage of the piezoelectric transformer to approach a target voltage, within the range between the two identified frequencies. As a result, when the output voltage of the piezoelectric transformer is controlled to a target voltage, the influence of a spurious component included in the frequency characteristics of the piezoelectric transformer can be suppressed, and the time that it takes to reach the target voltage can be reduced). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS in view of Sood by identifying a frequency corresponding to the highest peak value, and a frequency corresponding to a next peak value next to and on the higher- or lower frequency side of the frequency corresponding to the highest peak value of the frequency of spurious component of Watanabe. The motivation would have been to provide a power supply apparatus in which, when the output voltage is controlled to a target voltage, the influence of a spurious frequency of the piezoelectric transformer is suppressed, whereby a time that it takes to reach the target voltage is reduced (Watanabe ¶ [0008]).

Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over VS et al. (US 2021/0105034) in view of Sood et al. (US 2022/0103401) as applied to claims 9 and 23, and further in view of Collins, III et al. (US 2011/0059714).

Regarding claims 10 and 24, VS in view of Sood discloses all the subject matter of the claimed invention with the exception of wherein the one or more processors are further configured to: disable at least one of a transmit chain or a radio frequency chip of the wireless device prior to obtaining the sample data. Collins from the same or similar fields of endeavor discloses wherein the one or more processors are further configured to: disable at least one of a transmit chain or a radio frequency chip of the wireless device prior to obtaining the sample data (¶ [0029]: The spur-training mode enable signal, which can be provided by some other controller as well (internal or external to the system) if so desired, may also be used to disconnect or otherwise disable the antenna of the RF receiver's front end. Note that the antenna may remain coupled if the absence of signal at the input can be independently assured or otherwise known during the spur-training mode). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of VS in view of Sood by disconnecting or disabling the antenna of the RF receiver’s front end during the spur-training mode of Collins. The motivation would have been to utilizing techniques for eliminating or otherwise sufficiently reducing spurious tones, in applications such as those that employ one or more frequency sources along with a frequency conversion or mixing function, and especially applications implemented as a system-on-chip (Collins ¶ [0005]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466